Exhibit 23. 1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-206644 and 333-212149 on Forms S-3 and Registration Statement No. 333-187963, 313-212150 and 313-212159 on Forms S-8 of our report dated March 10, 2017, relating to the financial statements of NV5 Global, Inc. and subsidiaries appearing in this Annual Report on Form 10-K of NV5 Global, Inc. for the year ended December 31, 2016. /s/ Deloitte & Touche LLP Certified Public Accountants March 10, 2017
